Case 6:15-cv-00222-MJJ-CBW Document 108 Filed 02/14/20 Page 1 of 1 PageID #: 3287
                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

  ALONDA GOBERT                            CIVIL ACTION NO. 6:15-CV-00222

  VERSUS                                   JUDGE JUNEAU

  ALLSTATE INSURANCE CO                    MAGISTRATE JUDGE WHITEHURST


                                    JUDGMENT

        Plaintiff’s Motion for New Trial, or in the alternative, Motion to Alter or

  Amend Judgment, Rec. Doc. [99], came for hearing before the Court on February

  13, 2020; appearing were J.R. Whaley, Ken DeJean, Ken St Pé, and Stephen Murray

  on behalf of Plaintiff, Alonda Gobert and Roger Higgins and Marne Jones on behalf

  of Defendant, Allstate Insurance Co. After due consideration of the motion, and for

  the reasons orally assigned;

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendants’

  Reurged Motion for New Trial, or in the alternative, Motion to Alter or Amend

  Judgment be DENIED. Accordingly, this matter remains DISMISSED. Plaintiff is

  to bear costs.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 14th day of

   February, 2020.




                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
